Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 10/05/2022 the previous rejection of the claims 1-20 under 35 USC 103 have been withdrawn.
Applicant's arguments filed on 10/05/2022 have been fully considered but they
are not persuasive.
Applicant argues:
At page 2, last paragraph of section 2.1 that the proposed combination of Alon and Atabaki does not provide a fiber optic splitter and optical fibers that transmit a tunable excitation to many measurement sites simultaneously.
Examiner response: 
Examiner agrees that Atabaki does not teach a fiber optic splitter and optical fibers. To resolve this missing limitation, the examiner utilizes the art of Alon. See the rejection below. The examiner reviewed the specification again regarding “spectrally selective detector”. There is no special definition of a “spectrally selective detector”. From paragraph [0046] of the specification of the instant specification a “spectrally selective detector” is simply just a detector like a photodiode and a CCD. Alon utilized this detector (See Fig. 6, paragraph [0063].) and will be used to reject claim 1.
Applicant argues:
At page 3, section 2.3 paragraph 2 regarding the “a processor”.
Examiner response:
The examiner used Alon to address the “a processor”. See the rejection below.
Applicant argues:
At page 3, section 2.4 last paragraph regarding the use of Mohseni to Alon Hu.
Examiner response:
The examiner replaced Mohseni with Perez-Herrera, R. A. et al. "Fiber optic sensor networks." Optical Fiber Technology 19.6 (2013): 689-699 (hereinafter Perez). See the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon, R. et al.  WO 2018178964 A1 (hereinafter Alon).
Regarding claim 1, Alon teaches a system for measuring Raman signals at more than one measurement site (This pertains to Fig. 1a which shows “the SRS spectroscope of an embodiment comprising a laser generator connected via an optional optical switch to multiple on-site detection probes testing the samples in real time.” cited in paragraph [0029] lines 3-5 in Alon.), the system comprising: a tunable laser to emit a tunable excitation beam (This pertains to “first laser is one or more tunable laser diodes (101)” mentioned in paragraph [0043] line 3, which is part of item 1 in Fig. 1 (see paragraph [0037] lines 3-9) and Fig. 2 item 101 in Alon.) ; a fiber optic splitter (This corresponds to “an optical switch (3)” cited in paragraph [0037] line 11 and element 3 in Fig. 1a in Alon.), in optical communication with the tunable laser (Fig. 1a shows the fiber optic switch is in optical communication with the tunable laser which is element 1.), to couple a different portion of the tunable excitation beam to each of a plurality of outputs (This corresponds to “optical fibres (4)” cited in paragraph [0037] line 13 and element 4 in Fig. 1a in Alon.); a plurality of optical fibers (Fig. 1a shows a plurality of optical fibers, in optical communication with the plurality of outputs.), in optical communication with the plurality of outputs (This is shown in Fig. 1a.), to transmit the tunable excitation beam simultaneously (See paragraph [0033] line 4.)to each of a plurality of measurement sites (This pertains to “Detection probes (2)” cited in paragraph [0037] line 10 and element 2 in Fig. 1a in Alon.); and at each of the plurality of measurement sites (See Fig. 2 element 30, paragraph [0039] line 20.), an optical probe (See Fig. 2 element 20, paragraph [0039] line 12.), in optical communication with a corresponding optical fiber in the plurality of optical fibers (See Fig. 2 element 70, paragraph [0039] line 9.), to illuminate the corresponding measurement site with a corresponding portion of the tunable excitation beam and to collect the Raman signal emitted from the corresponding measurement site in response to the corresponding portion of the tunable excitation beam (See paragraph [0039] lines 4-11.); and optical probe (See paragraph [0060] lines 3-7.), to sense the Raman signal from the corresponding measurement site (See p. 36 claim 6.).
Regarding claim 8, Alon teaches the system of claim 1, wherein the tunable laser is a first tunable laser, the tunable excitation beam is a first tunable excitation beam, and additionally comprising a second tunable laser emitting a second tunable excitation beam (This is described in p. 29 paragraph [0077] Step 5 in Alon.).
Regarding claim 11, Alon teaches the system of claim 1, wherein the plurality of measurement sites comprises sites with at least one of a greenhouse, a hydroponic facility, a clinic, or a hospital (This refers to “in medical detection” cited in paragraph [0071] lines 10-11 in Alon. The medical detection can take place in a clinic or in a hospital.).
Regarding claim 12, Alon teaches the system of claim 1, wherein the Raman signals are used for monitoring at least one of air quality (See paragraph [0071] line 9 in Alon.), water quality, raw material, or waste material.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon  as applied to claims 1  above, and in view of Bechtel, K. et al. U. S. Patent No. US 10194805 B2 (hereinafter Bechtel).
Regarding claim 3, Alon does not teach the system of claim 1 wherein at least one of the optical probes is configured to measure a Stokes-shifted Raman signal.
However, Bechtel, from the same field of endeavor as Alon, teaches a first optical probe (This refers to Fig. 2, where the detector 103 detects the Raman shift frequency from the sample 207 as explained in column 10 lines 1-4 in Bechtel.) configured to measure a Stokes-shifted Raman signal (See column 26 claim 6 in Alon. The first optical probe can measure the Stokes-shifted Raman signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Bechtel to Alon to have the system of claim 1 wherein at least one of the optical probes is configured to measure a Stokes-shifted Raman signal in order to yield the characteristic vibrational and rotational frequencies of the sample (See column 4 lines 43-44 in Bechtel.).
Regarding claim 5, Alon teaches a plurality of probes but silent wherein of at least one of the optical probes is configured to measure an anti-Stokes-shifted Raman signal.
Bechtel, from the same field of endeavor as Alon, teaches wherein of at least one of the optical probes (This refers to Fig. 2, where the detector 103 detects the Raman shift frequency from the sample 207 as explained in column 10 lines 1-4 in Bechtel.) configured to measure an anti-Stokes-shifted Raman signal (See column 26 claim 7 in Alon. The first optical probe can measure the anti-Stokes-shifted Raman signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Bechtel to Alon to have wherein of at least one of the optical probes is configured to measure an anti-Stokes-shifted Raman signal in order to yield the characteristic vibrational and rotational frequencies of the sample (See column 4 lines 43-44 in Bechtel.).

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Bechtel as applied to claims 1, 3 and 5  above, and further in view of Atabaki, A. et al. U. S. Patent No. US 20190195688 A1 (hereinafter Atabaki).
Regarding claim 4, Alon does not teach the system of claim 3, wherein the at least one of the optical probes comprises: a collimating lens, in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam; a first filter, in optical communication with the collimating lens, to reject amplified spontaneous emission noise emitted by the tunable laser; a mirror, in optical communication with the first filter, to change a direction of propagation of the corresponding portion of the tunable excitation beam; a beam splitter, in optical communication with the mirror, to separate the corresponding portion of the tunable excitation beam and the Stokes-shifted Raman signal; a first focusing lens, in optical communication with the beam splitter, to focus the corresponding portion of the tunable excitation beam onto a sample at the corresponding measurement site and to collect the Stokes-shifted Raman signal from the sample; a second filter, in optical communication with the beam splitter, to reject the corresponding portion of the tunable excitation beam and to pass the Stokes-shifted Raman signal; and a second focusing lens, in optical communication with the second filter, to focus the Stokes-shifted Raman signal into an optical channel coupled to the spectrally selective detector.
Atabaki, from the same field of endeavor as Alon, teaches the system of claim 3, wherein  the at least one of the optical probes (This pertains to “compact SSR spectrometer 200” cited in paragraph [0056], which corresponds to the first probe, and shown in Fig. 2A in Atabaki.) comprises: a collimating lens (See the annotated Fig. below. The art does not state that this is a collimating lens, but it is obvious to place a collimating lens in front of the tunable laser in order for the laser beams to propagate in a parallel direction to the mirror.), in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam (The annotated Fig. below, shows the collimating lens is in in optical communication with the tunable laser, to collimate the tunable excitation beam.); a mirror (See the annotated Fig. below.), in optical communication with the first filter, to change a direction of propagation of the corresponding portion of the tunable excitation beam (The annotated Fig. below, shows the mirror is in in optical communication with the first filter, to change a direction of propagation of the tunable excitation beam.); a first focusing lens (This corresponds to “a first (collection)lens 230” mentioned in paragraph [0056] lines 8-9 in Atabaki.), in optical communication with the beam splitter (The annotated Fig. below, shows first focusing lens is in optical communication with the beam splitter.), to focus the corresponding portion of the tunable excitation beam onto a sample (The annotated Fig. below, shows the tunable excitation beam is focus onto a sample.) at the corresponding measurement site (The measurement site correspond to the sample.) and to collect the Stokes- shifted Raman signal from the sample (This pertains to “This inelastically scattered light is shifted in wavelength by an amount called the Raman shift” cited in the Abstract lines 3-4 and a Stokes- shifted Raman signal is collected if the first filter is a short-pass edge filter mentioned in and paragraph [0008] lines 9-13 in Atabaki.); a second filter (This corresponds to “a bandpass filter 260” mentioned in paragraph [0057] lines 8-9 in Atabaki. See the annotated figure below.), in optical communication with the beam splitter (The annotated Fig. below, shows the second filter is in optical communication with the beam splitter.), to reject the corresponding portion of the tunable excitation beam and to pass the Stokes-shifted Raman signal (This refers to in paragraph [0057] lines 6-11 in Atabaki.); and a second focusing lens (This corresponds to “A second lens 232” mentioned in paragraph [0058] line 1 in Atabaki. See the annotated figure below.), in optical communication with the second filter (The annotated Fig. below, shows the second focusing lens is in optical communication with the second filter.), to focus the Stokes-shifted Raman signal into an optical channel coupled to the spectrally selective detector (The annotated Fig. below, shows the Stokes-shifted Raman signal is focus into an optical channel coupled to the at least one spectrally selective detector. The spectrally selective detector corresponds to “a large-array detector 240,” cited in paragraph [0058] line 2 in Atabaki. See the annotated Fig. below. The optical channel corresponds to the space of the swept source Raman system 200.).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Atabaki to Alon to have the system of claim 3, wherein the at least one of the optical probes comprises: a collimating lens, in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam; a mirror, in optical communication with the first filter, to change a direction of propagation of the corresponding portion of the tunable excitation beam; a first focusing lens, in optical communication with the beam splitter, to focus the corresponding portion of the tunable excitation beam onto a sample at the corresponding measurement site and to collect the Stokes- shifted Raman signal from the sample; a second filter, in optical communication with the beam splitter, to reject the corresponding portion of the tunable excitation beam and to pass the Stokes-shifted Raman signal; and a second focusing lens, in optical communication with the second filter, to focus the Stokes-shifted Raman signal into an optical channel coupled to the spectrally selective detector in order for the spectrometer system to be smaller, more sensitive, and less expensive than a conventional Raman spectrometer (See Abstract lines 11-12 in Atabaki.).
Further, as for claim 4 Atabaki discloses the Band-edge filter 250 as shown in the annotated figure below also serves as a spectrally selective beam splitter (See paragraph [0056] line 7 in Atabaki), which means the first filter and beam splitter are a single optical element. The Band-edge filter 250 separate the tunable excitation beam and the Stokes-shifted Raman signal (See paragraph [0056] line 7 in Atabaki.). However, Atabaki fails to disclose a first filter, in optical communication with the collimating lens, and a beam splitter, in optical communication with the mirror. 
As discussed above with regards to Atabaki, the claimed structure of a filter and a beam splitter is met by the single element 250 that performs both filtering and beam splitting functions as claimed.   The difference between the claimed limitations and the prior art, therefore, are that the claim features a filter separate from the beam splitter, that the filter is in optical communication with the collimating lens, and that the beam splitter is in optical communication with the mirror.  The examiner notes that it has been held that if it were considered desirable for any reason, it would be obvious to separate previously integral elements (in this case, the filter and the beam splitter from one element into two) for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348.  Additionally, it has been held that rearranging parts of an invention (in this case, placing the filter and beam splitter in optical communication with the collimating lens and mirror, respectively) involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70.  As separating integral elements and placing them in different locations would not change the functionality of the device, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to separate the band-edge filter into a first filter and a beam splitter and to move the first filter in a location between the collimating lens and the first mirror, the motivation being that separating the filter and beam splitter would simplify operation by having each optical element only perform a single function, while the location of those elements would not impact the data gathering of the measurement.

    PNG
    media_image1.png
    497
    626
    media_image1.png
    Greyscale

Regarding claim 6, Alon does not teach the system of claim 5, wherein the at least one of optical probes comprises: a collimating lens, in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam; a first filter, in optical communication with the collimating lens, to reject amplified spontaneous emission noise emitted by the tunable laser; a mirror, in optical communication with the first filter, to change direction of propagation of the corresponding portion of the tunable excitation beam; a beam splitter, in optical communication with the mirror, to separate the  corresponding portion of the tunable excitation beam from the anti-Stokes shifted Raman signal; a first focusing lens, in optical communication with the beam splitter, to focus the corresponding portion of the tunable excitation beam onto a sample at the corresponding measurement site and to collect the anti- Stokes shifted Raman signal from the sample; a second filter, in optical communication with the beam splitter, to reject the corresponding portion of the tunable excitation beam and to pass the anti-Stokes shifted Raman signal; and a second focusing lens, in optical communication with the second filter, to couple the anti-Stokes shifted Raman signal to the spectrally selective detector.
However, Atabaki, from the same field of endeavor as Alon, teaches a system, wherein the  the at least one of optical probes (This pertains to “compact SSR spectrometer 200” cited in paragraph [0056], which corresponds to the first probe, and shown in Fig. 2A in Atabaki.) comprises: a collimating lens (See the annotated Fig. above. The art does not state that this is a collimating lens, but it is obvious to place a collimating lens in front of the tunable laser in order for the laser beams to propagate in a parallel direction to the mirror.), in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam (The annotated Fig. above, shows the collimating lens is in in optical communication with the tunable laser, to collimate the tunable excitation beam.); a first filter (Atabaki teaches this limitation. See claim 4.), in optical communication with the collimating lens (Atabaki teaches this limitation. See claim 4.), to reject amplified spontaneous emission noise emitted by the tunable laser (Atabaki teaches this limitation. See claim 4.); a mirror (See the annotated Fig. above.), in optical communication with the first filter, to change a direction of propagation of the corresponding portion of the tunable excitation beam (The annotated Fig. above, shows the mirror is in in optical communication with the first filter, to change a direction of propagation of the tunable excitation beam.); a beam splitter (Atabaki teaches this limitation. See claim 4.), in optical communication with the mirror (Atabaki teaches this limitation. See claim 4.), to separate the corresponding portion of the tunable excitation beam from the anti-Stokes shifted Raman signal (Atabaki teaches this limitation. See claim 4.); a first focusing lens (This corresponds to “a first (collection)lens 230” mentioned in paragraph [0056] lines 8-9 in Atabaki.), in optical communication with the beam splitter (The annotated Fig. below, shows first focusing lens is in optical communication with the beam splitter.), to focus the corresponding portion of the tunable excitation beam onto a sample (The annotated Fig. below, shows the tunable excitation beam is focus onto a sample.)  at the corresponding measurement site (The measurement site corresponds to the sample.)  and to collect the anti- Stokes shifted Raman signal from the sample (This refers to paragraph [0063] lines 4-8 in Atabaki.); a second filter (This corresponds to “a bandpass filter 260” mentioned in paragraph [0057] lines 8-9 in Atabaki. See the annotated figure above.), in optical communication with the beam splitter (The annotated Fig. below, shows the second filter is in optical communication with the beam splitter.), to reject the corresponding portion of the tunable excitation beam and to pass the anti-Stokes shifted Raman signal (This refers to paragraph [0063] lines 4-8 in Atabaki.); and a second focusing lens (This corresponds to “A second lens 232” mentioned in paragraph [0058] line 1 in Atabaki. See the annotated figure below.), in optical communication with the second filter, to couple the anti-Stokes shifted Raman signal to the spectrally selective detector (The annotated Fig. above, shows the anti-Stokes-shifted Raman signal is focus into an optical channel coupled to the at least one spectrally selective detector. The spectrally selective detector corresponds to “a large-array detector 240,” cited in paragraph [0058] line 2 in Atabaki. See the annotated Fig. above. The optical channel corresponds to the space of the swept source Raman system 200.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Atabaki to Alon to have the system of claim 5, wherein the at least one of optical probes comprises: a collimating lens, in optical communication with the tunable laser, to collimate the corresponding portion of the tunable excitation beam; a first filter, in optical communication with the collimating lens, to reject amplified spontaneous emission noise emitted by the tunable laser; a mirror, in optical communication with the first filter, to change direction of propagation of the corresponding portion of the tunable excitation beam; a beam splitter, in optical communication with the mirror, to separate the  corresponding portion of the tunable excitation beam from the anti-Stokes shifted Raman signal; a first focusing lens, in optical communication with the beam splitter, to focus the corresponding portion of the tunable excitation beam onto a sample at the corresponding measurement site and to collect the anti- Stokes shifted Raman signal from the sample; a second filter, in optical communication with the beam splitter, to reject the corresponding portion of the tunable excitation beam and to pass the anti-Stokes shifted Raman signal; and a second focusing lens, in optical communication with the second filter, to couple the anti-Stokes shifted Raman signal to the spectrally selective detector in order for the spectrometer system to be smaller, more sensitive, and less expensive than a conventional Raman spectrometer (See Abstract lines 11-12 in Atabaki.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon as applied to claim 1 above, and further in view of Mohseni, H. et al. U. S. Patent No.  US 20200113439 A1 (hereinafter Mohseni).
Regarding claim 7, Alon is silent with respect to the system of claim 1, additionally comprising an intensity modulator to modulate an intensity of the tunable excitation beam.
However, Mohseni, from the same field of endeavor as Alon, teaches a system, additionally comprising an intensity modulator (This pertains to “The intensity modulator 24” mentioned in paragraph [0073] line 1 and Fig. 3 element 24 in Mohseni.) to modulate an intensity of the tunable excitation beam (This corresponds to paragraph [0073] lines 1-5 in Mohseni.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mohseni to Alon to have the system of claim 1, additionally comprising an intensity modulator to modulate an intensity of the tunable excitation beam in order to configure the intensity modulating  pump source light output by the pump laser at a modulation frequency in accordance with the oscillator, and outputting intensity modulated pump light onto the sample (See paragraph [0073] lines 1-5 in Mohseni.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Atabaki as applied to claim 8 above, and further in view of Suh, K. WO 2018093363 A1  (hereinafter Suh).
Regarding claim 9, Alon do not teach the system of claim 8, wherein the first tunable excitation beam and the second tunable excitation beam are wavelength-division multiplexed.  
However, Suh, from the same field of endeavor as Alon, teaches wherein the first tunable excitation beam (This pertains to LASER λA in Fig. 3 in Suh) and the second tunable excitation beam (This pertains to LASER λB in Fig. 3 in Suh) are wavelength-division multiplexed (This pertains to WDM λ in Fig. 3, which is a “wavelength-division multiplexer 304” mentioned in paragraph [0027] lines 5-6 in Suh. The WDM is coupled to the two lasers.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Suh to Alon to have the system of claim 8, wherein the first tunable excitation beam and the second tunable excitation beam are wavelength-division multiplexed for the purpose of multiplexing the lasers into a single light signal in order to determine the temperature in the wellbore (See paragraph [0012] lines 9-10 in Suh.).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon as applied to claim 1 above, and further in view of Hu, J. et al. U. S. Patent No. US 20200003619 A1 (hereinafter Hu).
Regarding claim 10, Alon does not teach the system of claim 1, wherein the plurality of measurement sites comprises sites within a continuous pharmaceutical manufacturing system.  
However, Hu, from the same field of endeavor as Alon, teaches a system, wherein the plurality of measurement sites comprises sites (This corresponds to “a set of photonic integrated chips PICs ) 210a - 210n” in paragraph [0042] lines 2-3 and shown in Fig. 2 in Hu.) within a continuous pharmaceutical manufacturing system (This pertains to “Another application can be flow-integrated, in-line monitoring of active pharmaceutical ingredients in continuous manufacturing environments” cited in paragraph [0116] lines 9-11 in Hu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hu to Alon to have the system of claim 1, wherein the plurality of measurement sites comprises sites within a continuous pharmaceutical manufacturing system in order to have small and inexpensive sensing/Raman spectroscopy devices to be integrated in pharmaceutical production environments (See paragraph [0116] lines 2-4 in Hu.).
Claim(s) 14, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and in view of Hu.
Regarding claim 14, Alon teaches a system (This pertains to Fig. 1a which shows “the SRS spectroscope of an embodiment comprising a laser generator connected via an optional optical switch to multiple on-site detection probes testing the samples in real time.” cited in paragraph [0029] lines 3-5 in Alon.), the system comprising: a Raman pump source (This pertains to “first laser is one or more tunable laser diodes (101)” mentioned in paragraph [0043] line 3, which is part of item 1 in Fig. 1 (see paragraph [0037] lines 3-9) and Fig. 2 item 101 in Alon.) configured to emit a Raman pump beam (This corresponds to “It generates the sequence of laser beams needed for the SRS spectroscopy of the target analyte” cited in paragraph [0037] lines 6-7 in Alon.); a fiber-optic network (This corresponds to “optical fibres (4)” cited in paragraph [0037] line 13 and element 4 in Fig. 1a in Alon.) configured to guide the Raman pump beam from the Raman pump source to each of a plurality of probes (Fig. 1a shows the fiber-optic network is configured to guide the Raman pump from the Raman pump source to each of a plurality of probes, which is item 2 in Alon.), each probe in the plurality of probes (This corresponds to the element 2, which are the detection probes in Fig. 1a in Alon.) configured to probe a sample (This corresponds to item 213 in Fig. 4, which is the sample detection unit (213) cited in paragraph 50 line 5 in Alon.) at a corresponding measurement site (This correspond to the space of the multi-pass cell (214) cited in paragraph 50 line 5, where the sample is deposited in Alon.) with the Raman pump beam (Fig. 4 shows the Raman pump beam interacting with the sample inside item 214 in Alon.); a plurality of detectors (This refers to “a plurality of photodetectors (406)” mentioned in paragraph [0060] line 5 which is part of element 7, which is the of the “electronic receiver (7)” mentioned in paragraph [0037] lines 16-17 in Alon.), each detector in the plurality of detectors configured to detect a Raman signal in response to the Raman pump beam from a corresponding measurement site (This pertains to Fig. 7, 8, 9a, and 9b, which are data obtained from the sample cited in paragraph [0072] in Alon. The Raman signal emitted by the sample is processed by “the receiver subsystem (40)” mentioned in paragraph [0060] line 1-2 and Fig. 5 in Alon.); and a processor (See Fig. 2 element 50, paragraph [0039]-(d)), operably coupled to the plurality of detectors (This is shown in Fig. 5 elements 406 are connected to element 50.), to monitor the Raman signals for peaks at particular wavelengths and to trigger different actions (See Fig. 2 element 50, paragraph [0039]-(d)).  
	However, Alon is silent with respect to the system is use for monitoring a continuous flow manufacturing line.
Hu, from the same field of endeavor as Alon, teaches a system is use for monitoring a continuous flow manufacturing line (This pertains to “Another application can be flow-integrated, in-line monitoring of active pharmaceutical ingredients in continuous manufacturing environments” cited in paragraph [0116] lines 9-11 in Hu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hu to Alon to have the system is use for monitoring a continuous flow manufacturing line in order to have small and inexpensive sensing/Raman spectroscopy devices to be integrated in pharmaceutical production environments (See paragraph [0116] lines 2-4 in Hu.).
Regarding claim 15, Alon teaches the system of claim 14, wherein the Raman pump source is configured to emit the Raman pump beam at a power level of at least 50 mW (This corresponds to “having a relatively low power of 50 mW to 1 W” mentioned in paragraph [0039] lines 5-6 in Alon. 50 mW is within the range of Alon.).
	Regarding claim 16, Alon teaches the system of claim 14, wherein the Raman pump source is configured to tune a wavelength of the Raman pump beam as a function of time (See paragraph [0077] section “Step 5”.) and the fiber-optic network comprises a fiber-optic switch (This corresponds to “an optical switch (3) having two inputs and 2xN outputs, where N is the number of the probes” cited in paragraph [0037] lines 11-12 and in Fig. 1a in Alon.) to switch the Raman pump beam between different measurement sites (This refers to “This optical switch is capable of directing the generated laser beam to the N probes via optical fibres (4)” cited in paragraph [0037] lines 12-13 and in Fig. 1a in Alon.) as a function of time (See paragraph [0077] section “Step 5”.).
	However, Alon does not teach the system that applies to a continuous flow manufacturing line.  
Hu, from the same field of endeavor as Alon, teaches a system that applies to a continuous flow manufacturing line (This pertains to “Another application can be flow-integrated, in-line monitoring of active pharmaceutical ingredients in continuous manufacturing environments” cited in paragraph [0116] lines 9-11 in Hu.).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hu to Alon to have the system that applies to a continuous flow manufacturing line in order to have small and inexpensive sensing/Raman spectroscopy devices to be integrated in pharmaceutical production environments (See paragraph [0116] lines 2-4 in Hu.).
	Regarding claim 19, Alon teaches the system of claim 14, further comprising: at least one collection fiber (This refers to “multi-mode optical fibre (216)” in paragraph [0051] lines 14-15 in Alon.) to guide the Raman signal from the corresponding measurement site to the corresponding detector in the plurality of detectors (Fig. 4 and Fig. 5 show the optical fiber (216) is guiding the Raman signal from the corresponding measurement site to the corresponding detector in the plurality of detectors.).
Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Hu as applied to claim 14 above, and further in view of Mohseni.
Regarding claim 17, the modified device of Alon does not teach the system of claim 14, wherein the fiber-optic network comprises a fiber-optic splitter to couple the Raman pump beam to different measurement sites along the continuous flow manufacturing line (Hu teaches the limitation “along the continuous flow manufacturing line”, see claim 14.).
Mohseni, from the same field of endeavor as Alon, teaches a system (This pertains to Fig. 3, which is the “block diagram of an optical measurement system” cited in paragraph [0021] in Mohseni.), wherein the fiber-optic network comprises a fiber-optic splitter (This pertains to “an optical fiber based optical beam splitter 72” in paragraph [0081] lines 7-8 and element 72 in Fig. in Mohseni.) to couple the Raman pump beam to different measurement sites (Fig. 3 shows the fiber-optic splitter is coupled to the Raman pump beam, which is element 22, to different measurement sites, which corresponds to 14a-14d, the different measurement sites of the brain. ).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mohseni to modified device of Alon to have the system of claim 14, wherein the fiber-optic network comprises a fiber-optic splitter to couple the Raman pump beam to different measurement sites in order to split the probe laser into a probe sample light and probe reference light (See paragraph [0081] lines 8-10 Mohseni.).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Hu as applied to claim 14 above, and further in view of Atabaki.
Regarding claim 18, Alon teaches the system of claim 14, wherein each detector (This refers to “a plurality of photodetectors (406)” mentioned in paragraph [0060] line 5 which is part of element 7, which is the of the “electronic receiver (7)” mentioned in paragraph [0037] lines 16-17 in Alon. Each probe has its own detector which is a plurality of photodetectors.) 
However, Alon is silent with respect to the detector comprises a filter to pass the Raman signal and to reject light at other wavelengths and a photodetector, in optical communication with the filter, to sense the Raman signal.
Atabaki, from the same field of endeavor as Alon, teaches the detector (This refers to the Swept Source Raman System 100 in Fig. 1 in Atabaki) comprises a filter to pass the Raman signal and to reject light at other wavelengths (This refers to element Band-edge filter 150 in Fig. 1 which allows the Raman light to pass through as shown in Fig. 1 and reject light at other wavelengths mentioned in paragraph [0049] lines 2-4 in Atabaki.) and a photodetector (This pertains to the element 140, which is a photodetector in Fig. 1 in Atabaki), in optical communication with the filter (Fig. 1 shows the photodetector in optical communication with the filter), to sense the Raman signal (Fig. 1 shows the photodetector detects the Raman light.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Atabaki to the modified device of Alon to have the detector comprises a filter to pass the Raman signal and to reject light at other wavelengths and a photodetector, in optical communication with the filter, to sense the Raman signal in order to operate with non-continuous and nonlinear wavelength sweeps, unlike a typical conventional Raman spectrometer, which requires a continuous (linear) wavelength sweep (See paragraph [0054] lines 9-12 in Atabaki.).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Hu as applied to claim 14 above, and further in view of Perez-Herrera, R. A. et al. "Fiber optic sensor networks." Optical Fiber Technology 19.6 (2013): 689-699 (hereinafter Perez).
Regarding claim 20, the modified device of Alon is silent with respect to the system of claim 14, further comprising: at least one modulator, in optical communication with the Raman pump source and the fiber-optic network, to modulate the Raman pump with different waveforms, each of the different waveforms corresponding to a different one of the corresponding measurement sites.
However, Perez, from the same field of endeavor as Alon, teaches a system further comprising: at least one modulator (See Fig. 2 element “Modulator”, p. 8 column 2 paragraph 1 lines 6-11.), in optical communication with the Raman pump source (Alon teaches this limitation. This corresponds to “It generates the sequence of laser beams needed for the SRS spectroscopy of the target analyte” cited in paragraph [0037] lines 6-7 in Alon.) and the fiber-optic network (Alon teaches this limitation. This corresponds to “optical fibres (4)” cited in paragraph [0037] line 13 and element 4 in Fig. 1a in Alon.), to modulate the Raman pump with different waveforms (See section “Introduction” column 1 second to the last paragraph.), each of the different waveforms corresponding to a different one of the corresponding measurement sites (See section “Introduction” column 1 last paragraph.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Perez to the modified device of Alon to have the system of claim 14, further comprising: at least one modulator, in optical communication with the Raman pump source and the fiber-optic network, to modulate the Raman pump with different waveforms, each of the different waveforms corresponding to a different one of the corresponding measurement sites in order to multiplex together a high number of sensors in the same network in order to share expensive terminal equipment and develop a system including multiple measuring points (See Abstract lines 1-3.).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Hu as applied to claim 14 above, and further in view of Barton, J., et al. "Fiber bundles with integrated bandpass and notch filters for in-vivo Raman spectroscopy." Optical Fibers and Sensors for Medical Diagnostics and Treatment Applications XX. Vol. 11233. SPIE, 2020 (hereinafter Barton).
Regarding claim 21, Alon teaches the system of claim 14, wherein at least one of the probes in the plurality of probes (Fig. 1a shows the fiber-optic network is configured to guide the Raman pump from the Raman pump source to each of a plurality of probes, which is item 2 in Alon.) comprises: an excitation fiber configured to guide the Raman pump beam to the corresponding measurement site (See Fig. 2 elements 10 and 70, paragraph [0039] lines 4-11.); collection fibers arranged concentrically around the excitation fiber and configured to collect the Raman signal from the corresponding measurement site (See Fig. 1a elements 3, 4, and 2, paragraph [0037].).
However, Alon is silent with respect to a band edge filter in optical communication with the excitation fiber and configured to pass the Raman pump beam and to reject light at other wavelengths; and an annular laser reject filter disposed about a circumference of the band edge filter in optical communication with the collection fibers and configured to reject the Raman pump beam and to pass the Raman signals.
Barton, from the same field of endeavor as Alon, teaches a band edge filter (See Fig 1B element “Laser line filter to block sidebands and Raman from laser delivery fiber”.) in optical communication with the excitation fiber (See Fig 1B element “Excitation Fiber”.) and configured to pass the Raman pump beam and to reject light at other wavelengths (See Fig. 1B description.); and an annular laser reject filter (See Fig 1B element “Notch filter to block laser light”.) disposed about a circumference of the band edge filter (This is shown in Fig. 1B.) in optical communication with the collection fibers (See Fig 1B element “Collection Fibers”.) and configured to reject the Raman pump beam and to pass the Raman signals (See Fig. 1B description.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Barton to the modified device of Alon to have a band edge filter in optical communication with the excitation fiber and configured to pass the Raman pump beam and to reject light at other wavelengths; and an annular laser reject filter disposed about a circumference of the band edge filter in optical communication with the collection fibers and configured to reject the Raman pump beam and to pass the Raman signals in order to allow for the detection of low wavenumber Raman scattering within the “fingerprint” region (See Abstract line 5.).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and further in view of Xu, C. et al. U. S. Patent No. US 8953911 B1 (hereinafter Xu).
Regarding claim 22, Alon teaches the system comprising: a Raman pump source (This pertains to “first laser is one or more tunable laser diodes (101)” mentioned in paragraph [0043] line 3, which is part of item 1 in Fig. 1 (see paragraph [0037] lines 3-9) and Fig. 2 item 101 in Alon.)  configured to emit a Raman pump beam (This corresponds to “It generates the sequence of laser beams needed for the SRS spectroscopy of the target analyte” cited in paragraph [0037] lines 6-7 in Alon.); a plurality of probes (Fig. 1a shows the fiber-optic network is configured to guide the Raman pump from the Raman pump source to each of a plurality of probes, which is item 2 in Alon.), in optical communication with the Raman pump source via a fiber- optic network (This is shown in Fig. 1a.), to guide the Raman pump beam to the sample (This corresponds to item 213 in Fig. 4, which is the sample detection unit (213) cited in paragraph 50 line 5 in Alon.), each probe in the plurality of probes (This corresponds to the element 2, which are the detection probes in Fig. 1a in Alon.)  configured to illuminate a different portion of the sample (This corresponds to item 213 in Fig. 4, which is the sample detection unit (213) cited in paragraph 50 line 5 in Alon.) and to detect a corresponding Raman signal emitted by the sample in response to the Raman pump beam (Fig. 4 shows the Raman pump beam interacting with the sample inside item 214 in Alon.); a plurality of detectors (This refers to “a plurality of photodetectors (406)” mentioned in paragraph [0060] line 5 which is part of element 7, which is the of the “electronic receiver (7)” mentioned in paragraph [0037] lines 16-17 in Alon.) in optical communication with the plurality of probes (This is shown in Fig. 2.), each detector in the plurality of detectors coupled to a corresponding probe in the plurality of probes and configured to detect the corresponding Raman signal (This is shown in Fig. 2.); and a processor (See Fig. 2 element 50, paragraph [0039]-(d)), operably couple to the plurality of detectors (This is shown in Fig. 5 elements 406 are connected to element 50.).
However, Alon is silent with respect to generating a hyperspectral image of a sample.
Xu, from the same field of endeavor as Alon, teaches generating a hyperspectral image of a sample (See column 2 lines 10-12.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wang to Alon to have generating a hyperspectral image of a sample in order to obtain color images from a sample by using an optical fiber (See column 1 line 56.).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alon and Xu, and further in view of Wang, S. X. U. S. Patent No. US 20120194814 A1 (hereinafter Wang).
Regarding claim 23, Alon does not teach the system of claim 22, wherein each probe in the plurality of probes comprises a spatial light modulator to modulate an amplitude and/or phase of the Raman pump beam emitted by the Raman pump beam.
Wang, from the same field of endeavor as Alon, teaches the system of claim 22, wherein each probe (See Fig. 2, paragraph [0013] lines 1-2.) in the plurality of probes (Alon teaches this limitation.) comprises a spatial light modulator (See Fig. 2 element 210, paragraph [0014] lines 5-6.) to modulate (See paragraph [0014] lines 2-6.) an amplitude and/or phase of the Raman pump beam emitted by the Raman pump beam (See paragraph [0014] lines 6-8.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wang to the modified device of Alon to have the system of claim 22, wherein each probe in the plurality of probes comprises a spatial light modulator to modulate an amplitude and/or phase of the Raman pump beam emitted by the Raman pump beam in order to allows the laser beam to be focused to a spot inside the inhomogeneous material with low distortion, thus stimulating Raman signal from the focus point for spectral analysis (See Abstract lines 5-7.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877